DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of amendment with arguments/remarks on November 26, 2021. Claims 1, 7, and 13 have been amended. Claims 1-3, 5-9, 11-15, 17, and 18 are currently pending. This communication is considered fully responsive and sets forth below.
3.	Objection to Specification: in the Response, filed November 26, 2021, Applicants amended the claim limitations to render the objection to the specification moot. The previous objection to the specification is withdrawn. 
4.	Claims Objections: in the Response filed November 26, 2021, Applicants amended claims for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.

Allowable Subject Matter
5.	Claims 1-3, 5-9, 11-15, 17, and 18 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Han et al. (US 2015/0312371) and Moses et al. (US 2013/0165118) are generally directed to show the machine type communication device that includes a wireless transceiver to receive a signal through the LTE network, a soft buffer configured to store a plurality of soft channel bits for up to a maximum number of hybrid automatic retransmission request (HARQ) processes, and a signal processing unit, which is configured to determine a total number of soft channel bits based at least on the maximum number of HARQ processes, and to use limited buffer rate matching (LBRM) to store a reduced number of the total number of soft channel bits in the soft buffer; the context-retention controller that assigns a context identifier to a mobile device at network entry for context retention. 
However, in consideration of the claim amendments with arguments/remarks submitted on November 26, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“based on a processing time for the PDCCH being elapsed from an ending time of the PDCCH, transmitting a Physical Uplink Shared Channel (PUSCH), scheduled by the PDCCH, based on a second SCS,” and “wherein the processing time for the PDCCH is determined based on a number of symbols, and the number of symbols is set to different values depending on SCSs,” as specified in claim 1. 
Similar limitations are included in claims 7 and 13. 
Dependent claims 2, 3, 5, 6, 8, 9, 11, 12, 14, 15, 17, and 18 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473